

FEDERAL DEPOSIT INSURANCE CORPORATION


WASHINGTON, D.C.





       
)
   
)
STIPULATION AND CONSENT
In the Matter of
)
TO THE ISSUANCE OF A
 
)
CONSENT ORDER, AN
WEST COAST BANK
)
ORDER FOR RESTITUTION,
LAKE OSWEGO, OREGON
)
AND AN ORDER TO PAY
 
)
 
(INSURED STATE NONMEMBER BANK)
)
FDIC-11-466b
 
)
FDIC-11-468k
 
)
 





Subject to the acceptance of this Stipulation and Consent to the Issuance of a
Consent Order, an Order for Restitution, and an Order To Pay ("Consent
Agreement") by the Federal Deposit Insurance Corporation ("FDIC"), it is hereby
stipulated and agreed by and between a representative of the Legal Division of
FDIC, and West Coast Bank, Lake Oswego, Oregon ("Bank"), as follows:
 
1.           The Bank has been advised of its right to receive a Notice of
Charges and of Hearing (“Notice”) detailing the unsafe or unsound banking
practices and violations of law alleged to have been committed by the Bank and
of its right to a public hearing on the alleged charges under section 8(b)(1) of
the Federal Deposit Insurance Act ("Act"), 12 U.S.C. § 1818(b)(1), and has
waived those rights.
 
2.           The Bank, solely for the purpose of this proceeding and without
admitting or denying any of the alleged charges of unsafe or unsound banking
practices and any violations of law, hereby consents and agrees to the issuance
of a Consent Order, an Order for Restitution, and an Order To Pay ("Order") by
the FDIC.  The Bank further stipulates and agrees that such Order will be deemed
to be an order which has become final under the Act, and that said Order shall
become effective upon its issuance by the FDIC, and fully enforceable by the
FDIC pursuant to the provisions of the Act.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           In the event the FDIC accepts the Consent Agreement and issues the
Order, it is agreed that no action to enforce said Order in the United States
District Court will be taken by the FDIC unless the Bank or any
institution-affiliated party, as such term is defined in section 3(u) of the
Act, 12 U.S.C. § 1813(u), has violated or is about to violate any provision of
the Order.
 
4.           The Bank hereby waives:
 
 
(a)
The receipt of a Notice;
 
 
(b)
All defenses in this proceeding;
 
 
(c)
A public hearing for the purpose of taking evidence on such alleged charges;
 
 
(d)
The filing of Proposed Findings of Fact and Conclusions of Law;
 
 
(e)
A recommended decision of an Administrative Law Judge;
 
 
(f)
Exceptions and briefs with respect to such recommended decision; and
 
 
(g)
The right to appeal.



Dated:     August 24, 2011
 
   
FEDERAL DEPOSIT INSURANCE
 
WEST COAST BANK
CORPORATION, LEGAL DIVISION
 
LAKE OSWEGO, OREGON
BY:
 
BY:
           
/s/ Joyce M. Raidle
 
/s/ Lloyd D. Ankeny
Joyce M. Raidle
 
Lloyd D. Ankeny
Senior Regional Attorney
   

 
 
 
 

--------------------------------------------------------------------------------

 
 

                     
/s/ Nancy A. Wilgenbusch
   
Nancy A. Wilgenbusch
                     
/s/ Duane C. McDougall
   
Duane C. McDougall
                     
/s/ John T. Pietrzak
   
John T. Pietrzak
                     
/s/ Steven J. Oliva
   
Steven J. Olivia Oliva
                     
/s/ Sam Levinson
   
Sam Levinson
                     
/s/ Steven N. Spence
   
Steven N. Spence
                     
/s/ Robert D. Sznewajs
   
Robert D. Sznewajs
               
Comprising the Board of Directors of West Coast Bank, Lake Oswego, Oregon



